                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:20-CV- 20753

CLAUDIA V. GATTO,

       Plaintiff,

vs.

TINTAMAR, LLC and
LUIS A. BURASCHI a/k/a
LUIGI BURASCH,

      Defendants.
______________________________/

                                         COMPLAINT

       Plaintiff, Claudia V. Gatto, sues Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a

Luigi Buraschi, as follows:

                               Parties, Jurisdiction, and Venue

       1.      Plaintiff, Claudia V. Gatto, is over 18 years old and has been a sui juris

resident of Miami-Dade County, Florida, at all times material.

       2.      Defendant, Tintamar, LLC, is a sui juris Florida for-profit corporation that

was authorized to conduct and actually conducted its for-profit gas station and convenience store

business in Miami-Dade County, Florida, at all times material, where it maintains its principal

place of business.

       3.      Defendant,       Luis    A.   Buraschi,      was    at   all   times   material   an

owner/officer/director/member of Tintamar, LLC for the time period relevant to this lawsuit.

He is also known as Luigi Buraschi. He ran its day-to-day operations, was responsible for all

operational decisions, and was partially or totally responsible for paying Plaintiff’s wages and the

                                                 1

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
issuance of information returns.

        4.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

business in this District, because Defendants, maintained their principal places of business in this

District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

most if not all of the operational decisions were made in this District.

        5.      This Court has original jurisdiction over Plaintiff’s federal question claims

pursuant to 28 U.S.C. §1331, 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

        6.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

by Plaintiff.

        7.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

all services rendered.

                   COUNT I - FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Claudia V. Gatto, reincorporates and re-alleges all preceding paragraphs as

though set forth fully herein and further alleges as follows:

        8.      Defendants were Plaintiff’s direct employers, joint employers and co-employers

for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

        9.      Defendants regularly employed two or more employees for the relevant time

period that handled goods or materials that travelled through interstate commerce, or used

instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

by the Fair Labor Standards Act.

        10.     Defendants have been at all times material engaged in interstate commerce in the

course of their gasoline sales and operation of a convenience store which, traditionally, cannot be



                                                  2

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
performed without using computers, petroleum products, uniforms, goods, materials, supplies,

and equipment that have all moved through interstate commerce.

        11.       Defendants engage in the sale of gasoline, petroleum products, produce,

automotive products, foodstuffs, beverages, beer, cellular phone accessories, and other goods,

materials, and supplies that moved through interstate commerce prior to Defendants selling same

for retail.

        12.       Defendants also engage in interstate commerce in the course of their submission

of billings and receipt of payment involving out-of-state payors.

        13.       Furthermore, Defendants obtain, solicit, exchange and send funds to and from

outside of the State of Florida, regularly and recurrently use telephonic transmissions going

outside of the State of Florida to conduct business, and transmit electronic information through

computers, the internet, via email, and otherwise outside of the State of Florida in the course of

their business.

        14.       Defendants’ annual gross revenues derived from this interstate commerce are

believed to be in excess of $500,000.00 for the relevant time period.

        15.       In particular, Defendants own and operate a gasoline station which not only sells

gasoline and automotive products, but which also has a small convenience store.

        16.       Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

by 29 U.S.C. §203(e).

        17.       Plaintiff was a non-exempt employee of Defendants.

        18.       Plaintiff consents to participate in this lawsuit.

        19.       Plaintiff worked for Defendants from September 23, 2013 to January 19, 2020.

To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, such

                                                      3

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
records are in the exclusive custody of Defendants.

        20.     Defendants paid Plaintiff on a bi-weekly basis.

        21.     Defendants did not require and so did not record the times that Plaintiff started

and stopped working each week; instead, they would pay Plaintiff based on the hours that she

was scheduled to work.

        22.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

for Defendants.

        23.     Defendants paid Plaintiff by check at her regular hourly rate of pay for up to 40

80 hours in a pay period and would then pay any additional hours worked beyond 80 in a pay

period at her regular rate of pay in cash.

        24.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

and one-half times her regular hourly rate(s) of pay for all of the hours that he worked over 40

hours in a given workweek.

        25.     Mr. Buraschi was previously sued for violating the FLSA by failing to pay

overtime, and so was on notice of the FLSA’s requirement to timely pay overtime wages to his

employees.

        26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

time and one-half times his regular rate of pay for each of the overtime hours she worked during

the relevant time period by paying Plaintiff in cash for all hours worked over 80 in a pay period

at their gas station at her regular rate of pay.

        27.     Defendants either recklessly failed to investigate whether their failure to pay

Plaintiff an overtime wage for the hours she worked during the relevant time period violated the

Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

                                                   4

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

pursuant to which the deprived Plaintiff the overtime pay earned.

        28.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury, and as follows:

                a.      That Plaintiff recover compensatory overtime wage damages and an equal

                        amount of liquidated damages as provided under the law and in 29 U.S.C.

                        § 216(b);

                b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                        if the Court does not award liquidated damages;

                c.      That Plaintiff recover an award of reasonable attorneys fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That Plaintiff recover all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.




                                                    5

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
                 COUNT II – VIOLATION(S) OF 26 U.S.C. §7434 (2019)

       Plaintiff, Claudia V. Gatto, reincorporates and re-alleges paragraphs 1 through 7 as

though set forth fully herein and further alleges as follows:

       29.     Plaintiff performed worked for Defendants during calendar year 2019.

       30.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, each had

an obligation to provide correct information returns to the IRS and to the Plaintiff.

       31.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, paid

Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

income paid as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year

during 2019, and the filing of correct information returns on own behalf of the corporate

Defendant for calendar year 2019.

       32.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, normally

paid Plaintiff by check for most of the hours she worked in a bi-weekly pay period for in 2019.

       33.     During the time that Plaintiff worked for Defendants in 2019, Tintamar, LLC and

Luis A. Buraschi a/k/a Luigi Buraschi, they also paid Plaintiff in cash.

       34.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, did not

include the amounts that they paid to Plaintiff in the cash in 2019 in any information returns

relating to the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants

issued to Plaintiff for calendar year 2019.

       35.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, willfully

and intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2



                                                  6

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
for calendar year 2019 by underreporting the amount they paid to Plaintiff in each of that

calendar year.

        36.      Plaintiff suffered damages as a result of Defendants’ willful provision of false a

fasle/fraudulent information return in 2019 caused by Defendants’ intentional and willful acts as

described above.

        37.      Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

        (a) In general
        If any person willfully files a fraudulent information return with respect to payments
        purported to be made to any other person, such other person may bring a civil action for
        damages against the person so filing such return.

        (b) Damages In any action brought under subsection (a), upon a finding of liability on
        the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
        to the greater of $5,000 or the sum of—

                 (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                 of the fraudulent information return (including any costs attributable to resolving
                 deficiencies asserted as a result of such filing),

                 (2) the costs of the action, and

                 (3) in the court’s discretion, reasonable attorneys’ fees.

        WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury and as follows:

                 a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                         information return filed/served by Defendants for 2019 as set forth above;

                 b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to 26 U.S.C. §7434;

                 c.      That Plaintiff recover all interest allowed by law; and


                                                    7

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
               d.      Such other and further relief as the Court deems just and proper.

                 COUNT III – VIOLATION(S) OF 26 U.S.C. §7434 (2018)

       Plaintiff, Claudia V. Gatto, reincorporates and re-alleges paragraphs 1 through 7 as

though set forth fully herein and further alleges as follows:

       38.     Plaintiff performed worked for Defendants during calendar year 2018.

       39.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, each had

an obligation to provide correct information returns to the IRS and to the Plaintiff.

       40.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, paid

Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

income paid as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year

during 2018, and the filing of correct information returns on own behalf of the corporate

Defendant for calendar year 2018.

       41.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, normally

paid Plaintiff by check for most of the hours she worked in a bi-weekly pay period for in 2018.

       42.     During the time that Plaintiff worked for Defendants in 2018, Tintamar, LLC and

Luis A. Buraschi a/k/a Luigi Buraschi, they also paid Plaintiff in cash.

       43.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, did not

include the amounts that they paid to Plaintiff in the cash in 2018 in any information returns

relating to the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants

issued to Plaintiff for calendar year 2018.

       44.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, willfully

and intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2

                                                  8

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
for calendar year 2018 by underreporting the amount they paid to Plaintiff in each of that

calendar year.

        45.      Plaintiff suffered damages as a result of Defendants’ willful provision of false a

fasle/fraudulent information return in 2018 caused by Defendants’ intentional and willful acts as

described above.

        46.      Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

        (a) In general
        If any person willfully files a fraudulent information return with respect to payments
        purported to be made to any other person, such other person may bring a civil action for
        damages against the person so filing such return.

        (b) Damages In any action brought under subsection (a), upon a finding of liability on
        the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
        to the greater of $5,000 or the sum of—

                 (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                 of the fraudulent information return (including any costs attributable to resolving
                 deficiencies asserted as a result of such filing),

                 (2) the costs of the action, and

                 (3) in the court’s discretion, reasonable attorneys’ fees.

        WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury and as follows:

                 a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                         information return filed/served by Defendants for 2018 as set forth above;

                 b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to 26 U.S.C. §7434;

                 c.      That Plaintiff recover all interest allowed by law; and


                                                    9

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
               d.      Such other and further relief as the Court deems just and proper.

               COUNT IV – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2017

       Plaintiff, Claudia V. Gatto, reincorporates and re-alleges paragraphs 1 through 7 as

though set forth fully herein and further alleges as follows:

       47.     Plaintiff performed worked for Defendants during calendar year 2017.

       48.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, each had

an obligation to provide correct information returns to the IRS and to the Plaintiff.

       49.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, paid

Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

income paid as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year

during 2017, and the filing of correct information returns on own behalf of the corporate

Defendant for calendar year 2017.

       50.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, normally

paid Plaintiff by check for most of the hours she worked in a bi-weekly pay period for in 2017.

       51.     During the time that Plaintiff worked for Defendants in 2017, Tintamar, LLC and

Luis A. Buraschi a/k/a Luigi Buraschi, they also paid Plaintiff in cash.

       52.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, did not,

however, include the amounts that they paid to Plaintiff in the cash in any information returns

relating to the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants

issued to Plaintiff for calendar year 2017.

       53.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, willfully

and intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2

                                                 10

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
for calendar year 2017 by underreporting the amount they paid to Plaintiff in calendar year

2017.

         54.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

information returns in 2017 caused by Defendants’ intentional and willful acts as described

above.

         55.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

         (a) In general
         If any person willfully files a fraudulent information return with respect to payments
         purported to be made to any other person, such other person may bring a civil action for
         damages against the person so filing such return.

         (b) Damages In any action brought under subsection (a), upon a finding of liability on
         the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
         to the greater of $5,000 or the sum of—

                (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                of the fraudulent information return (including any costs attributable to resolving
                deficiencies asserted as a result of such filing),

                (2) the costs of the action, and

                (3) in the court’s discretion, reasonable attorneys’ fees.

         WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                        information return filed/served by Defendants in 2017 as set forth above;

                b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to 26 U.S.C. §7434;

                c.      That Plaintiff recover all interest allowed by law; and


                                                   11

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
               d.      Such other and further relief as the Court deems just and proper.

               COUNT V – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2016

       Plaintiff, Claudia V. Gatto, reincorporates and re-alleges paragraphs 1 through 7 as

though set forth fully herein and further alleges as follows:

       56.     Plaintiff performed worked for Defendants during calendar year 2016.

       57.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, each had

an obligation to provide correct information returns to the IRS and to the Plaintiff.

       58.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, paid

Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

income paid as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year

during 2016, and the filing of correct information returns on own behalf of the corporate

Defendant for calendar year 2016.

       59.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, normally

paid Plaintiff by check for most of the hours she worked in a bi-weekly pay period for in 2016.

       60.     During the time that Plaintiff worked for Defendants in 2016, Tintamar, LLC and

Luis A. Buraschi a/k/a Luigi Buraschi, they also paid Plaintiff in cash

       61.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, did not,

however, include the amounts that they paid to Plaintiff in the cash in any information returns

relating to the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants

issued to Plaintiff for calendar year 2016.

       62.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, willfully

and intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2

                                                 12

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
for calendar year 2016 by underreporting the amount they paid to Plaintiff in calendar year

2016.

         63.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

information returns in 2016 caused by Defendants’ intentional and willful acts as described

above.

         64.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

         (a) In general
         If any person willfully files a fraudulent information return with respect to payments
         purported to be made to any other person, such other person may bring a civil action for
         damages against the person so filing such return.

         (b) Damages In any action brought under subsection (a), upon a finding of liability on
         the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
         to the greater of $5,000 or the sum of—

                (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                of the fraudulent information return (including any costs attributable to resolving
                deficiencies asserted as a result of such filing),

                (2) the costs of the action, and

                (3) in the court’s discretion, reasonable attorneys’ fees.

         WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                        information return filed/served by Defendants in 2016 as set forth above;

                b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to 26 U.S.C. §7434;

                c.      That Plaintiff recover all interest allowed by law; and


                                                   13

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
               d.      Such other and further relief as the Court deems just and proper.

               COUNT VI – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2015

       Plaintiff, Claudia V. Gatto, reincorporates and re-alleges paragraphs 1 through 7 as

though set forth fully herein and further alleges as follows:

       65.     Plaintiff performed worked for Defendants during calendar year 2015.

       66.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, each had

an obligation to provide correct information returns to the IRS and to the Plaintiff.

       67.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, paid

Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

income paid as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year

during 2015, and the filing of correct information returns on own behalf of the corporate

Defendant for calendar year 2015.

       68.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, normally

paid Plaintiff by check for most of the hours she worked in a bi-weekly pay period for in 2015.

       69.     During the time that Plaintiff worked for Defendants in 2015, Tintamar, LLC and

Luis A. Buraschi a/k/a Luigi Buraschi, they also paid Plaintiff in cash.

       70.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, did not,

however, include the amounts that they paid to Plaintiff in the cash in any information returns

relating to the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants

issued to Plaintiff for calendar year 2015.

       71.     Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi, willfully

and intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2

                                                 14

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
for calendar year 2015 by underreporting the amount they paid to Plaintiff in calendar year

2015.

         72.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

information return for 2015 caused by Defendants’ intentional and willful acts as described

above.

         73.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

         (a) In general
         If any person willfully files a fraudulent information return with respect to payments
         purported to be made to any other person, such other person may bring a civil action for
         damages against the person so filing such return.

         (b) Damages In any action brought under subsection (a), upon a finding of liability on
         the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
         to the greater of $5,000 or the sum of—

                (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                of the fraudulent information return (including any costs attributable to resolving
                deficiencies asserted as a result of such filing),

                (2) the costs of the action, and

                (3) in the court’s discretion, reasonable attorneys’ fees.

         WHEREFORE Plaintiff, Claudia V. Gatto, demands the entry of a judgment in her

favor and against Defendants, Tintamar, LLC and Luis A. Buraschi a/k/a Luigi Buraschi,

jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                        information return filed/served by Defendants in 2015 as set forth above;

                b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to 26 U.S.C. §7434;

                c.      That Plaintiff recover all interest allowed by law; and


                                                   15

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
        d.      Such other and further relief as the Court deems just and proper.

                          DEMAND FOR JURY TRIAL

Plaintiff, Claudia V. Gatto, demands a trial by jury of all issues so triable.

Dated this 21st day of February 2020.

                                                Respectfully Submitted,

                                                s/Brian H. Pollock, Esq.
                                                Brian H. Pollock, Esq. (174742)
                                                brian@fairlawattorney.com
                                                FAIRLAW FIRM
                                                7300 North Kendall Drive
                                                Suite 450
                                                Miami, FL 33156
                                                Tel: 305.230.4884
                                                Counsel for Plaintiff




                                          16

                 7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                        TEL 305.230.4884 FAX 305.230.4844
                              www.fairlawattorney.com
